Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 4-6, 10-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al (US Patent Application Publication 2015/0331694).

 
For claim 1, Balakrishnan et al teach the following limitations: A computer system (Fig 1 and Fig 2 show the computer system) comprising: a non-volatile memory (113 in Fig 1; [0044]) to store executable Basic Input/Output System (BIOS) code (BIOS chip 113 shown in Fig 1; [0044] BIOS chip is a non-volatile memory); a computer-readable medium to store an operating system (115 in Fig 1 shows the OS system, which is to be stored; [0039] [0042]) based on an image (140 in Fig 1 stores an OS image 141; [0039]); and a processor coupled to the non-volatile memory and the computer- readable medium (Fig 1 shows that CPU 111 is coupled to NVM 113 and media 140), wherein execution of the executable BIOS code is to cause the processor to store the operating system to the computer-readable medium based on the image ([0042], [0045]; [0055] and [0059]; Fig 2; BIOS executes 114 to install the OS; 114 contains instructions to retrieve OS installer 142 for OS installation and install the OS in storage device 115).


For claim 2, Balakrishnan et al teach the following limitations: wherein the non-volatile memory comprises information regarding a location of the image (Fig 2 shows that 114 acceses OS media 140; thus, 114 knows the location of OS image 141).  

For claim 4, Balakrishnan et al teach the following limitations: system comprising a second non-volatile memory to store the image (OS media in 140 is a non-volatile memory; [0039] – hard drive). 
.  
For claim 5, Balakrishnan et al teach the following limitations: system comprising: a network interface connector, coupled to the processor, to receive the image ([0039] mentions that OS media is a remote media connected through network; thus there is a network connector to connect with the OS media).  

For claim 6, Balakrishnan et al teach the following limitations: A device comprising  (Fig 1 and Fig 2 show the computer system): a non-volatile memory (113 in Fig 1; [0044]) comprising computer-executable Basic Input/Output System (BIOS) code (BIOS chip 113 shown in Fig 1; [0044] BIOS chip is a non-volatile memory), wherein execution of the computer- executable BIOS code by a processor causes the processor to store an operating system on a computer-readable medium (115 in Fig 1 shows the coupled to the processor, wherein storage of the operating system on the computer-readable medium is based on an image that includes operating system information ([0042], [0045]; [0055] and [0059]; Fig 2; BIOS executes 114 to install the OS; 114 contains instructions to retrieve OS installer 142 for OS installation and install the OS in storage device 115).
  
For claim 10, Balakrishnan et al teach the following limitations: A method comprising: executing Basic Input/Output System (BIOS) code (BIOS chip 113 shown in Fig 1; [0044]-[0045] BIOS chip is a non-volatile memory), by a processor (CPU 111 in Fig 1), to initialize a computer system ([0044]-[0045]; host computer 110 is initialized); receiving an image by the computer system (140 in Fig 1 stores OS image 141; [0039]; [0059]; image 141 is retrieved by BIOS to store in host computer 110); and executing the BIOS code, by the processor, to install an operating system on a computer-readable medium of the computer system, wherein the operating system is based on the image ([0042], [0045]; [0055] and [0059]; Fig 2; BIOS executes 114 to install the OS; 114 contains instructions to retrieve OS installer 142 for OS installation and install the OS in storage device 115, the storage medium).  

For claim 11, Balakrishnan et al teach the following limitations: comprising detecting whether the computer system includes a bootable device ([0046] mentions that BIOS stores the storage 115 as bootable device).  



For claim 15, Balakrishnan et al teach the following limitations: comprising executing the operating system ([0046] mentions executing the OS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US Patent Application Publication 2015/0331694), in view of Roszak (US Patent 2018/0276002). 


For claim 3, Balakrishnan et al teach the following limitations: system comprising a network interface connector coupled to the processor ([0039] mentions that OS media is a remote media connected through network; thus there is a network connector to connect with the OS media). The execution of the BIOS code is to cause the processor to download the image ([0056] mentions that CPU runs the image 142; thus image is 

About the limitation “location of the image is a network location”,  Balakrishnan et al teach that the OS media is connected through network. Thus the location is a network location. However, for further clarification, Examiner cites Roszak that shows a network interface is used to connect a OS image with the host computer (Fig 1B; [0013]; [0034]; [0054] and [0066] mentions that network stack in firmware activates network interface 122  and BIOS process directs contacting a vendor server 140 as the address is supplied in firmware; the OS image is loaded from vendor server). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide a network interface connector to connect remote device with a network location as the provider of OS image since this is more flexible and manageable. This provides a facility that user need not be present in person to perform the installation of the Operating system. The remote storage of OS image has the additional benefit of providing the image to multiple devices, which is less costly.    

For claim 13, Balakrishnan mentions OS information ([0055]; [0059] – installing OS from image 141), but does not explicitly mention that the image includes application information. Roszak mentions that OS images contains drivers and apps ([0066]). It 

For claim 14, Balakrishnan does not mention verification of OS image. Roszak teaches hash encryption of OS for a secure boot ([0008]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include cryptographic verification of OS image, since this ensure secure boot. The encryption of an OS image provides the security benefit in the system. 

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US Patent Application Publication 2015/0331694) in view of Myers (US Patent 2008/0250476).

For claim 7, Balakrishnan et al mention that the image resides in a non-volatile memory. However, this is different from the non-volatile storing the BIOS code ([0039] and [0044] – hard drive and flash). Myers teaches a system where non-volatile can store both BIOS and OS images (Fig 3; [0028]-[0030]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Balakrishnan and Myers et al so that the OS image and BIOS can be stored in the non-. 

6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US Patent Application Publication 2015/0331694), further in view of Rawe et al (US Patent 2007/0143589). 

For claim 8, Balakrishnan stores the OS image into non-volatile storage 115 ([0042]) or the computer readable media. Balakrishnan does not explicitly mention storing information regarding the location. Rawe teaches a system where BIOS stores information regarding address of an image in non-volatile ([0027]). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Balakrishnan and Rawe to write the address of the OS image into a non-volatile memory by BIOS, since this is very much useful when a secondary location is used a source of OS image. The writing of the address can be an update for other devices accessing the image as discussed in Rawe [0027].   

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US Patent Application Publication 2015/0331694), further in view of Haase et al (US Patent 2015/0116342)

For claim 9, Balakrishnan does not explicitly mention about compressed image. Haase et al teaches compressed OS image ([0022]). It would have been obvious for one ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186